                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    DAVID KHAN, ET AL.,                                 Case No. 19-cv-06316-YGR
                                                       Plaintiffs,
                                   7
                                                                                            ORDER DENYING MOTION TO RELATE
                                                  v.                                        CASE 17-CV-5548 FOR SPEEDY PROCESS
                                   8

                                   9    CITY OF PINOLE POLICE DEPARTMENT, ET                Re: Dkt. No. 23
                                        AL.,
                                  10                   Defendants.
                                  11

                                  12          Before the Court is a motion to relate case 17-cv-5548 for speedy process filed by pro se
Northern District of California
 United States District Court




                                  13   plaintiffs. (Dkt. No. 23.) The Court is guided by the law and the Court’s established rules. First,

                                  14   pursuant to Civil Local Rule 3-12(b), a motion to relate must be filed in the lower-case number,

                                  15   which here is 17-cv-5548. Thus, the request to relate the case with a lower-case number is

                                  16   DENIED as such an order would violate Civil Local Rule 3-12(b).

                                  17          Second, the Court previously issued a sua sponte judicial referral to Judge Richard Seeborg

                                  18   under Local Rule 3-12(c) to determine whether this case was related to 17-cv-5548. (Dkt. No. 11.)

                                  19   Judge Seeborg denied the motion.1 (Dkt. No. 13.)

                                  20          Accordingly, as no legal basis exists to grant the motion, the motion is DENIED.

                                  21          This Order terminates the motion at Docket Number 23.

                                  22          IT IS SO ORDERED.

                                  23   Dated: December 20, 2019

                                  24
                                                                                                         YVONNE GONZALEZ ROGERS
                                  25                                                                    UNITED STATES DISTRICT JUDGE
                                  26
                                              1
                                  27             The Court further notes that under Civil Local Rule 3-12(f) when cases are related, any
                                       higher number related cases are reassigned to the judge who has the lowest number related case.
                                  28   Here, this case is the higher number of the two cases that plaintiffs seek to relate, and so this case
                                       would have been reassigned to Judge Seeborg had the earlier referral been granted.
